UNITED STATES DISTRICT COURT JUDGE DAVID J. HALE
WESTERN DISTRICT OF KENTUCKY

LOUISVILLE DIVISION

CASE NO. 3:18-cv-220-DJH

SOUTHERN FINANCIAL GROUP, LLC, PLAINTIFF
VS.
CLAYTON E. STOESS, SR., et al. DEFENDANTS

AGREED ORDER FOR RESPONSE
TO MOTION FOR SUMMARY JUDGMENT

*

By agreement of the Plaintiff and Defendants Clayton E. Stoess, Sr., Clayton
Stoess, Jr., and Betty Stoess, these Defendants shall have until June 3, 2019 to filea
response to the Plaintiffs pending motion for summary judgment concerning the
personal guarantees of these Defendants.

The parties continue to work in good faith in attempting to resolve this
dispute. There is good cause for this extension to be granted, including, but not
limited to, the ability of the parties to continue working toward resolution before

more resources are expending on the litigation in this matter.

Seen and agreed to:

/s/

Stephen C. Emery, Counsel for Defendants Stoess

 

/s/
Zacharay D. Prendergast, Counsel for Plaintiff

 
Accepted and so Ordered:

Date:

 

Judge, Western District of Kentucky

 
